DETAILED ACTION
The following is a first office action upon examination of application number 17/250013. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117064 (Lepine); in view of US 2018/0336286 (Shah).  

As per claim 1, Lepine teaches: a system comprising: an article of personal protective equipment (PPE) including at least one sensor configured to generate a stream of PPE data; and ([0073] … worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220. [0016] As shown in FIG. 1A, the analytics platform receives nuclear plant information from various sources in the nuclear plant, such as worker device 1 through worker device A (e.g., mobile devices carried by the workers in the field))
at least one computing … worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220. [0033] Analytics platform 220 includes one or more devices capable of receiving, determining, storing, processing, providing, and/or analyzing nuclear plant information associated with a nuclear plant. For example, analytics platform 220 may include a server or a group of servers. In some implementations, analytics platform 220 may be capable of analyzing the nuclear plant information, generating an analysis result based on analyzing the nuclear plant information, and providing information associated with the analysis result to worker devices 205, equipment 215, or another device (e.g., such that an action is performed, a task is scheduled, a part is ordered, information is provided to worker device 210, or the like)).
perform, based at least in part on the transaction data stored by the distributed ledger, at least one action.  ([0073] … worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220. [0033] Analytics platform 220 includes one or more devices capable of receiving, determining, storing, processing, providing, and/or analyzing nuclear plant information associated with a nuclear plant. For example, analytics platform 220 may include a server or a group of servers. In some implementations, analytics platform 220 may be capable of analyzing the nuclear plant information, generating an analysis result based on analyzing the nuclear plant information, and providing information associated with the analysis result to worker devices 205, equipment 215, or another device (e.g., such that an action is performed, a task is scheduled, a part is ordered, information is provided to worker device 210, or the like)).

Although not explicitly taught by Lepine, Shah teaches: … a distributed ledger managed by a consensus network ([0019] The system may further include a blockchain device that may include a specific blockchain-enabled server device and a smart device running a custom dedicated software application, wherein the smart device is configured to engage in communication with the blockchain-enabled server device. The blockchain device may generate a smart contract configured to automatically validate a transaction using a special key over a plurality of computer executable distributed blockchain ledgers such that each of the plurality of computer executable distributed blockchain ledgers may contain a copy of the computer executable data files. The blockchain device may further include a distributed trusted ledgers system that may store the distributed blockchain ledgers over a blockchain integrity network for secured and controlled access by the user through a private key).
One of ordinary skill in the art would have recognized that applying the teachings of Shah to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of blockchain technology for data storage.

As per claim 2, Lepine teaches: wherein the PPE data includes at least one of: maintenance data for the article of PPE; inspection data for the article of PPE; a location of the article of PPE; usage of the article of PPE; or a physiological condition of a worker utilizing the article of PPE ([0060] … For example, the worker information may include dosimetry information that identifies a dosage of radiation experienced by the worker, a maximum allowable dosage that the worker may experience, or the like. In some implementations, the dosimetry information may be received (e.g., in real-time, automatically, periodically) from a personal dosimetry device worn by the worker. [0073] … worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220. [0032] … sensors, such as an acoustic sensor, a sound sensor, a vibration sensor, a chemical sensor, a current sensor, an electric potential sensor, a magnetic sensor, a flow sensor, a fluid velocity sensor, an ionizing radiation sensor, a subatomic particles sensor, a position sensor, an angle sensor, a displacement sensor, a distance sensor, a speed sensor, an acceleration sensor, an optical sensor, a light sensor, a pressure sensor, a force sensor, a density sensor, a level sensor, a thermal sensor, a heat sensor, a temperature sensor, a proximity sensor, a presence sensor, or the like)

As per claim 3, Lepine teaches: wherein the at least one sensor includes a physiological sensor configured to generate physiological data indicative of one or more physiological characteristics of a worker ([0060] … For example, the worker information may include dosimetry information that identifies a dosage of radiation experienced by the worker, a maximum allowable dosage that the worker may experience, or the like. In some implementations, the dosimetry information may be received (e.g., in real-time, automatically, periodically) from a personal dosimetry device worn by the worker. [0073] … worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220.) 

As per claim 4, Lepine teaches: an environmental sensor configured to generate environmental data indicative of one or more characteristics of a work environment, wherein the at least one computing device is further configured to store the environmental data in the transaction data stored by the distributed ledger ([0054] …the nuclear plant information may include operational information associated with equipment 215 in the nuclear plant, worker information associated with one or more workers in the nuclear plant, environmental information collected in or around the nuclear plant [0063] …the nuclear plant information may include environmental information associated with an environmental condition in or near the nuclear plant. For example, the environmental information may include radiation information that describes a level or an amount of radiation in a particular area of the nuclear plant. As another example, the environmental information may include sensor information, such as information provided by a gas sensor that monitors gas levels in a confined space of the nuclear plant, information provided by a temperature sensor that monitors a temperature at a particular location in the nuclear plant [0073] … worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220 [0033] …analytics platform 220 may include a server or a group of servers [0034][0035]).

As per claim 5, Lepine teaches: an article of equipment, wherein the at least one computing device is further configured to store data indicative of the article of equipment in the transaction data stored by the distributed ledger ([0061] …information that identifies the task and/or the associated equipment 215, information that identifies a tool and/or a part needed for the task [0064] …nuclear plant information may include inventory information associated with parts and/or tools for repairing, operating, and/or maintaining the nuclear plant. For example, the inventory information may include information that identifies a part, availability of the part, a status of an order associated with the part, a storage location of the part, or the like. As another example, the inventory information may include information that identifies a tool, availability of the tool, a storage location of the tool, a wait list for the tool, or the like [0033] …analytics platform 220 may include a server or a group of servers [0034][0035]).

As per claim 6, Levine teaches: wherein the computing device is further configured to: receive an indication of a code embodied on the article of PPE, the code representative of authentication data for the article of PPE; determine, based on the code …, whether the article of PPE is authentic; execute an action based on the determination ([0066] … equipment 215 may be fitted with a scannable identifier (e.g., a bar code, a quick response (QR) code, a radio frequency identifier (RFID) chip, or the like) in order to facilitate accurate identification of equipment 215 during collection and/or analysis of the nuclear plant information. [0067] …an item of worker information may include information that identifies a worker associated with the item of worker information (e.g., a worker name, a worker identification number, etc.)).

Although not explicitly taught Levine, Shah teaches: determine, based on the code and the transaction data stored by the distributed ledger, whether the article of PPE is authentic ([0106] … The transmitting device 610 may further allow receiving a transaction confirmation and/or identifier from the smart device 616, creating a hash file and/or hash blockchain from the digital data and/or digital content, receiving the hash file and/or hash blockchain and the timestamp from the smart device 616. The processing device 608 may compare the hash file and/or hash blockchain to other verification information for verifying authenticity of a variety of information. [0107] … transaction identifier 622, and the blockchain address identifier 624 such that the smart contract 618 is configured to automatically validate a transaction using a special key associated with a user or a transaction. [0109] … The processing device 608 may generate the blockchain address identifier 624 using at least a unique key included in a transaction request and one or more hashing codes including verification details associated with the respective user (owner of one or more computer executable data files or owner of UGED at least in part). [0110] In an embodiment, the blockchain address identifier 624 may be based on a public key corresponding to a private key that was used to register the transaction on the blockchain such that the public key and the private key are part of a public/private key pair associated with the transaction indicative of the verification of the one or more of the computer executable data files).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Shah with the motivation of maintaining data integrity by validating transactions based on a device identifier (Shah [0106]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Shah to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a device identifier to authenticate a transaction.

As per claim 7, although not explicitly taught by Lepine, Shah teaches: receive second PPE data for the article of PPE; determine, based on the first PPE data stored by the distributed ledger, whether the second PPE data is authentic; and execute an action based on the determination ([0106] The transmitting device 610 may allow transmission of at least one hash file and/or hash blockchain to the blockchain-enabled server 614. The transmitting device 610 may further allow receiving a transaction confirmation and/or identifier from the smart device 616, creating a hash file and/or hash blockchain from the digital data and/or digital content, receiving the hash file and/or hash blockchain and the timestamp from the smart device 616. The processing device 608 may compare the hash file and/or hash blockchain to other verification information for verifying authenticity of a variety of information. [0107] … the blockchain address identifier 624 such that the smart contract 618 is configured to automatically validate a transaction using a special key associated with a user or a transaction.  [0115] The identity authorization device 712 may include other necessary components that are blockchain configured and allow authenticating and/or verifying the computing devices (and associated users) [0019] …The blockchain device may generate a smart contract configured to automatically validate a transaction using a special key over a plurality of computer executable distributed blockchain ledgers such that each of the plurality of computer executable distributed blockchain ledgers may contain a copy of the computer executable data files. The blockchain device may further include a distributed trusted ledgers system that may store the distributed blockchain ledgers over a blockchain integrity network for secured and controlled access by the user through a private key. [0131] … The blockchain security use encryption technology and validation mechanisms for security and integrity verification. The security may be enabled through public and private keys. A public key may define a user's address on the blockchain. The private key may give its owner an access to various digital assets in the network).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Shah with the motivation of maintaining data integrity by validating transactions based on a device identifier (Shah [0106]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Shah to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a device identifier to authenticate a transaction.

As per claim 11, Lepine teaches: wherein the computing device is configured to perform the at least one action by being configured to: determine a condition of the article of PPE at a first time; determine a condition of the article of PPE at a second, different time; determine a difference in the condition of the article of PPE at the first time and the condition of the article of PPE at the second time; and output an indication of the difference ([0080] …Equipment performance analytics may include an analysis associated with performance, operation, and/or a condition of one or more items of equipment 215 in the nuclear plant. For example, equipment performance analytics may include analyzing the nuclear plant information in order to determine whether equipment 215 performance is satisfactory, is degrading, satisfies a threshold, or the like. [0022] …The equipment performance analytics may include an analysis associated with performance, operation, and/or a condition of equipment (e.g., equipment 1 through equipment B) in the nuclear plant. The analytics platform may generate an analysis result, associated with the nuclear plant, based on performing the equipment performance analytics. For example, as shown in FIG. 1B, the analysis result of the equipment performance analytics may include a performance metric that indicates a present level of performance of equipment, a prediction for a future performance of equipment).

As per claim 12, Lepine teaches: wherein the computing device is further configured to: store, in the transaction data stored by the distributed ledger managed by … computing devices, worker data, wherein the worker data includes worker training The worker information may include information associated with a worker in the nuclear plant, such as dosimetry information related to a radiation dosage experienced by a worker, assigned task information that relates to a task to which a worker is assigned, training information that identifies a level of training of a worker, qualification information that identifies a level of qualification of a worker, or the like. [0062] …the worker information may include training information that identifies a level of training of the worker and/or a training activity (e.g., a video, a class) to be undertaken by the worker. Similarly, and as another example, the worker information may include qualification information that identifies a level of qualification of the worker. In some implementations, the qualification information and/or the training information may be used by analytics platform 220 to determine whether the worker can be assigned a particular task, should be given access to additional training in order to perform the particular task, or the like).

Although not explicitly taught Levine, Shah teaches: … the distributed ledger managed by the consensus network of computing devices ([0019] The system may further include a blockchain device that may include a specific blockchain-enabled server device and a smart device running a custom dedicated software application, wherein the smart device is configured to engage in communication with the blockchain-enabled server device. The blockchain device may generate a smart contract configured to automatically validate a transaction using a special key over a plurality of computer executable distributed blockchain ledgers such that each of the plurality of computer executable distributed blockchain ledgers may contain a copy of the computer executable data files. The blockchain device may further include a distributed trusted ledgers system that may store the distributed blockchain ledgers over a blockchain integrity network for secured and controlled access by the user through a private key).
One of ordinary skill in the art would have recognized that applying the teachings of Shah to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of blockchain technology for data storage.

As per claim 13, Lepine teaches: wherein the at least one computing device includes a memory device that stores at least a portion of the distributed ledger ([0033] Analytics platform 220 includes one or more devices capable of receiving, determining, storing, processing, providing, and/or analyzing nuclear plant information associated with a nuclear plant. For example, analytics platform 220 may include a server or a group of servers. [0016] As shown in FIG. 1A, the analytics platform receives nuclear plant information from various sources in the nuclear plant, such as worker device 1 through worker device A (e.g., mobile devices carried by the workers in the field), and equipment 1 through equipment B (e.g., equipment in the nuclear plant). [0078] …since the nuclear plant information may be stored by analytics platform 220 within cloud computing environment 225 (e.g., rather than each worker device 210 and each item of equipment 215)).

As per claim 14, Lepine teaches: wherein the article of PPE includes the at least one computing device ([0016] As shown in FIG. 1A, the analytics platform receives nuclear plant information from various sources in the nuclear plant, such as worker device 1 through worker device A (e.g., mobile devices carried by the workers in the field) [0030] Worker device 210 includes one or more devices capable sending and/or receiving information associated with a nuclear plant, such as operation information, worker information environmental information, inventory information, security information, or the like. For example, worker device 210 may include a communication and computing device, such as a mobile phone (e.g., a smart phone, a radiotelephone, or the like), a laptop computer, a tablet computer, a handheld computer, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, or the like), or a similar type of device. In some implementations, worker device 210 may receive and/or transmit information from and/or to another device of environment 200, such as analytics platform 220).

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117064 (Lepine); in view of US 2018/0336286 (Shah); in view of WO 2018/167253 (Ruckriemen).

As per claim 8, although not explicitly taught by Lepine, Ruckriemen teaches: wherein the PPE data is indicative of maintenance performed on the article of PPE, wherein the computing device is configured to perform the at least one action by being configured to: determine, based on PPE data stored by the distributed ledger, whether maintenance of the article of PPE is being performed by an authorized entity or according to a pre-defined schedule; and execute an action based on the determination (Page 8 The state data received from the maintenance and / or repair computer system is signed with a private cryptographic key of an asymmetric key pair associated with the maintenance and / or repair computer system. The method further comprises: verifying the signature of the data received from the maintenance and / or repair computer system using a public cryptographic key of the asymmetric key pair associated with the maintenance and / or repair computer system and, in the case of a valid signature, using that of Maintenance and / or repair computer system received data to create the first record. Embodiments may have the advantage that additional data on the state of the device may be provided by the maintenance and / or repair computer system and entered into the blockchain. Page 9 The service plan is primarily used to maintain the functionality and reliability of the device. In addition, compliance with service intervals by authorized repairers or authorized maintenance and / or repair services may be a prerequisite for the manufacturer's warranty. The blockchain thus indicates whether the service plan has been adhered to and / or which measures have been carried out during maintenance by the workshop or the maintenance and / or repair service. Page 9 For example, it can be seen whether maintenance and / or repair work has been carried out by an authorized entity, such as a workshop or maintenance and / or repair service. According to embodiments, the state data received from the maintenance and / or repair computer system includes data about executed maintenance and / or repair actions. According to embodiments, the state data received from the maintenance and / or repair computer system includes at least one device part ID of an exchanged device part. Embodiments may have the advantage that it can be understood which device parts actually comprise a device. For example, in the case of electronic components, this information can be compared with the identifiers of the components that the device computer system detects and stores in the blockchain. This effectively reveals discrepancies and possible manipulations. According to embodiments, the blockchain comprises an entry with the device ID and the public cryptographic key of the asymmetric key pair associated with the device. Embodiments may have the advantage of allowing easy access to the public cryptographic key of the device and efficient verification of the signature of the device's records. Thus, based on the blockchain, the data records of the device can be checked for their authenticity).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Ruckriemen with the motivation of ensuring adherence to a maintenance plan (Ruckriemen [Page 9]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Ruckriemen to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for use of blockchain to facilitate maintenance processes.

As per claim 9, although not explicitly taught by Lepine, Ruckriemen teaches: wherein the PPE data is indicative of inspections performed on the article of PPE, wherein the computing device is configured to perform the at least one action by being configured to: determine, based on PPE data stored by the distributed ledger, whether inspections of the article of PPE are being performed by an authorized entity or according to a pre-defined schedule; and execute an action based on the determination  (Page 8 The state data received from the maintenance and / or repair computer system is signed with a private cryptographic key of an asymmetric key pair associated with the maintenance and / or repair computer system. The method further comprises: verifying the signature of the data received from the maintenance and / or repair computer system using a public cryptographic key of the asymmetric key pair associated with the maintenance and / or repair computer system and, in the case of a valid signature, using that of Maintenance and / or repair computer system received data to create the first record. Embodiments may have the advantage that additional data on the state of the device may be provided by the maintenance and / or repair computer system and entered into the blockchain. Page 9 The service plan is primarily used to maintain the functionality and reliability of the device. In addition, compliance with service intervals by authorized repairers or authorized maintenance and / or repair services may be a prerequisite for the manufacturer's warranty. The blockchain thus indicates whether the service plan has been adhered to and / or which measures have been carried out during maintenance by the workshop or the maintenance and / or repair service. Page 9 For example, it can be seen whether maintenance and / or repair work has been carried out by an authorized entity, such as a workshop or maintenance and / or repair service. According to embodiments, the state data received from the maintenance and / or repair computer system includes data about executed maintenance and / or repair actions. According to embodiments, the state data received from the maintenance and / or repair computer system includes at least one device part ID of an exchanged device part. Embodiments may have the advantage that it can be understood which device parts actually comprise a device. For example, in the case of electronic components, this information can be compared with the identifiers of the components that the device computer system detects and stores in the blockchain. This effectively reveals discrepancies and possible manipulations. According to embodiments, the blockchain comprises an entry with the device ID and the public cryptographic key of the asymmetric key pair associated with the device. Embodiments may have the advantage of allowing easy access to the public cryptographic key of the device and efficient verification of the signature of the device's records. Thus, based on the blockchain, the data records of the device can be checked for their authenticity).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Ruckriemen with the motivation of ensuring adherence to a maintenance plan (Ruckriemen [Page 9]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Ruckriemen to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for use of blockchain to facilitate maintenance processes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117064 (Lepine); in view of US 2018/0336286 (Shah); in view of WO 2017/194976 (Holloway).

As per claim 10, although not explicitly taught by Holloway: wherein the distributed ledger is a first distributed ledger managed by a first type of consensus network, wherein the computing device is configured to perform the at least one action by being configured to: receive second PPE data for the article of PPE from a second distributed ledger managed by a second type of consensus network; determine whether the first PPE data is authentic based on the second PPE data; and execute an action based on the determination ([Abstract] A computer-implemented method for processing an asset within a supply chain, the method comprises: providing a first distributed ledger, the first distributed ledger being maintained by nodes within a first distributed consensus network; providing a second distributed ledger, the second distributed ledger being maintained by nodes within a second distributed consensus network; creating the asset by a first entity of the supply chain, the first entity being associated with at least one node within the first distributed consensus network, and providing a digital certificate uniquely associated with the asset for authentication of the asset; creating a first transaction record in the first distributed ledger, the first transaction record representing a transfer of the asset and its associated digital certificate from the first entity to a second entity of the supply chain, the second entity being associated with at least one node within the first distributed consensus network; and creating a second transaction record in the second distributed ledger, the second transaction record representing a transfer of the asset and its associated digital certificate from the second entity to a third entity of the supply chain, the third entity being associated with at least one node within the second distributed consensus network. Page 5 Since the sidechains are separate to the parent chain, the present invention enables the privacy of the first distributed consensus network so that consumers in the public blockchain for example only have access to selected data associated with assets (to verify authenticity of an asset for example)).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Holloway with the motivation of maintain privacy in a public blockchain (Holloway [Page 5]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Holloway to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of multiple blockchains for the storage of data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0098015 (Hookham-Miller) – discloses the use of a blockchain for storing hashes of data in a public blockchain and the separate storage of the data itself.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683